Exhibit 10.23

 

Deed of Trust, Assignment and

 

Security Agreement

 

THIS DEED OF TRUST, ASSIGNMENT AND SECURITY AGREEMENT (this “Deed of Trust”) is
made as of the 22nd day of February, 2005, by and between EHP PHOENIX SUITES,
LLC (“EHP”), Delaware limited liability company, and PHOENIX SUITES TRS, INC.
(“TRS”), a Maryland corporation (EHP and TRS are sometimes hereinafter
individually and collectively referred to as the “Grantor”), each of whose
address is 100 East RiverCenter Blvd. Suite 480, Covington, Kentucky 41001, and
Stewart Title & Trust of Phoenix, Inc (the “Trustee”) with an address at 244
West Osborn Road, Phoenix Arizona 85013, for the benefit of U.S. BANK NATIONAL
ASSOCIATION (the “Lender”), with an address at c/o Commercial Real Estate
Department, 425 Walnut Street, 10th Floor, CN-OH-W10C, Cincinnati, Ohio 45202.

 

WHEREAS, the EHP is the owner of a certain tract or parcel of land described in
Exhibit A attached hereto and made a part hereof, together with the improvements
now or hereafter erected thereon; and TRS is the tenant on such land and
improvements pursuant to a Lease Agreement dated as of February 24, 2005 between
EHP and TRS; and

 

WHEREAS, the Grantor has borrowed from the Lender in an amount not to exceed
TWENTY-TWO MILLION ONE HUNDRED THOUSAND AND 00/100 DOLLARS ($22,100,000) (the
“Loan”), which Loan is evidenced by one or more promissory notes in favor of the
Lender (the “Note”);

 

NOW, THEREFORE, for the purpose of securing the payment and performance of the
following obligations (collectively called the “Obligations”):

 

  A.

the Loan, the Note and all other loans, advances, debts, liabilities,
obligations, covenants and duties owing by the Grantor to the Lender or to any
other direct or indirect subsidiary of Lender or any direct or indirect parent
of Lender or any direct of indirect subsidiary of any direct or indirect parent
of Lender, of any kind or nature, present or future (including any interest
accruing thereon after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to the Grantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether or not evidenced
by any note, guaranty or other instrument, whether arising under any agreement,
instrument or document, whether or not for the

 



--------------------------------------------------------------------------------

 

payment of money, whether arising by reason of an extension of credit, opening
of a letter of credit, loan, equipment lease or guarantee, under any interest or
currency swap, future, option or other interest rate protection or similar
agreement, or in any other manner, whether arising out of overdrafts on deposit
or other accounts or electronic funds transfers (whether through automated
clearing houses or otherwise) or out of the Lender’s non-receipt of or inability
to collect funds or otherwise not being made whole in connection with depository
transfer check or other similar arrangements, whether direct or indirect
(including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, and any amendments, extensions, renewals or increases and all costs and
expenses of the Lender and/or the Trustees incurred in the documentation,
negotiation, modification, enforcement, collection or otherwise in connection
with any of the foregoing, including reasonable attorneys’ fees and expenses.

 

  B. Any sums advanced by the Lender or which may otherwise become due pursuant
to the provisions of the Note or this Deed of Trust or pursuant to any other
document or instrument at any time delivered to the Lender to evidence or secure
any of the Obligations or which otherwise relate to any of the Obligations (as
the same may be amended, supplemented or replaced from time to time, the “Loan
Documents”).

 

The Grantor, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound hereby irrevocably bargains,
sells, grants, conveys, assigns, transfers and sets over unto the Trustees, in
trust with power of sale and the right of entry and possession, forever, all of
the Grantor’s right, title, estate, claim and interest in the following
described property, all accessions and additions thereto, all substitutions
therefor and replacements and proceeds thereof, and all reversions and
remainders of such property now owned or held or hereafter acquired (the
“Property”), to wit:

 

  A. All of the Grantor’s estate in the following:

 

All of that certain tract or parcel of land located 4415 East Paradise Village
Parkway South, in Phoenix, Arizona, as described in Exhibit A which is attached
hereto and incorporated herein by reference for more particular description of
said land, together with and including any other of Grantor’s land being
adjacent to or a part of the land described in Exhibit A which may not be
particularly described herein;

 

Together with all of the easements, rights of way, privileges, liberties,
hereditaments, gores, streets, alleys, passages, ways, all water and water
rights flowing through, belonging or in any way appertaining to the Property,
and all of Grantor’s water rights that are personal property under Arizona law
including without limitation all type 1 and type 2 non-irrigation grandfathered
rights (if applicable), all irrigation rights, all ditch rights, rights to
irrigation district stock, all contracts for effluent, all contracts for Central
Arizona Project water, and all contractual rights to water, and together with
all rights (but none of the duties) of Grantor as declarant under any presently
recorded declaration of

 

2



--------------------------------------------------------------------------------

covenants, conditions, and restrictions affecting real property; and all other
rights, royalties, and profits relating to the real property, including without
limitation all minerals, oil, gas, geothermal and similar matters; and all of
the Grantor’s estate, right, title, interest, claim and demand therein and in
the public streets and ways adjacent thereto, either in law or in equity (the
“Land”);

 

  B. All the buildings, structures and improvements of every kind and
description now or hereafter erected or placed on the Land, and all facilities,
fixtures, machinery, apparatus, appliances, installations, machinery and
equipment, including all building materials to be incorporated into such
buildings, all electrical equipment necessary for the operation of such
buildings and heating, air conditioning and plumbing equipment now or hereafter
attached to, located in or used in connection with those buildings, structures
or other improvements (the “Improvements”);

 

  C. All rents, issues and profits arising or issuing from the Land and the
Improvements (the “Rents”) including the Rents arising or issuing from all
leases and subleases now or hereafter entered into covering all or any part of
the Land and Improvements (the “Leases”), all of which Leases and Rents are
hereby assigned to the Lender by the Grantor. The foregoing assignment shall
include all fees, charges, accounts or other payments for the use or occupancy
of rooms and other public facilities in hotels, motels, or other lodging
properties, and all cash or securities deposited under Leases to secure
performance of lessees of their obligations thereunder, whether such cash or
securities are to be held until the expiration of the terms of such leases or
applied to one or more installments of rent coming due prior to the expiration
of such terms. The foregoing assignment extends to Rents arising both before and
after the commencement by or against the Grantor of any case or proceeding under
any Federal or State bankruptcy, insolvency or similar law, and is intended as
an absolute assignment and not merely the granting of a security interest. The
Grantor, however, shall have a license to collect, retain and use the Rents so
long as no Event of Default shall have occurred and be continuing or shall
exist. The Grantor will execute and deliver to the Lender, on demand, such
additional assignments and instruments as the Lender may require to implement,
confirm, maintain and continue the assignment of Rents hereunder;

 

  D. All proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or liquidated claims;

 

TO HAVE AND TO HOLD the Property and all other interests described above unto
the Trustees; BUT IN TRUST, NEVERTHELESS to secure to the Lender and Trustees
for the benefit of the Lender the payment and performance by the Grantor of all
of the Obligations; PROVIDED, HOWEVER, that until the occurrence of an Event of
Default, the Grantor shall have the sole right to remain in peaceful possession
of the Property; PROVIDED, FURTHER HOWEVER, that if the Grantor shall pay,
perform and satisfy in full all of the Obligations, then, in such case, the
estate, right, title and interest of the Trustees and Lender in the Property
shall

 

3



--------------------------------------------------------------------------------

cease, and upon proof to the satisfaction of the Lender that the Obligations
have been paid, performed and satisfied in full, Lender shall execute and
deliver to Trustee a request for full reconveyance without warranty and shall
execute and deliver to Grantor suitable statements of termination of any
financing statement on file evidencing Lenders security interest in the Rents
and Improvements; subject, however, to the survival of certain rights and
benefits in accordance with the provisions of the paragraph entitled “Survival
of Certain Provisions”. Grantor shall pay any reconveyance fee required by law,
if permitted by applicable law. THIS DEED OF TRUST CONSTITUTES A SECURITY
AGREEMENT UNDER THE ARIZONA UNIFORM COMMERCIAL CODE. The Grantor hereby grants
to the Trustees and Lender a security interest in all Property to which Article
9 of the Uniform Commercial Code of the state of Arizona is applicable and the
proceeds (cash and noncash) thereof. Lender shall have all the rights and
remedies of a secured party under said Uniform Commercial Code with respect to
such Property.

 

THIS DEED OF TRUST IS GIVEN for the purpose of creating a lien on the Property
in order to secure not only any existing indebtedness, but also future advances,
whether such advances are obligatory or to be made at the option of the Lender,
or otherwise, and whether made before or after default or maturity or other
similar events, to the same extent as if such future advances were made on the
date of the execution of this Deed of Trust, although there may be no advance
made at the time of the execution hereof and although there may be no
indebtedness outstanding at the time any advance is made. Notwithstanding the
reduction of the amount(s) secured hereby at any time to zero, this Deed of
Trust shall remain in full force and effect until such time as release or
satisfaction thereof is filed of record by the Lender.

 

1. Representations and Warranties. The Grantor represents and warrants to the
Trustees and Lender that the Grantor has good and marketable title to an estate
in fee simple absolute in the Land and Improvements and has all right, title and
interest in all other property constituting a part of the Property, in each case
free and clear of all liens and encumbrances, except as may otherwise be set
forth on Exhibit B attached hereto. This Deed of Trust is a valid and
enforceable first lien on the Property (except as set forth on Exhibit B), and
the Lender shall, subject to the Grantor’s right of possession prior to an Event
of Default, quietly enjoy and possess the Property. The Grantor shall preserve
such title as it warrants herein and the validity and priority of the lien
hereof and shall forever warrant and defend the same to the Lender against the
claims of all persons.

 

2. Affirmative Covenants. Until all of the Obligations shall have been fully
paid, satisfied and discharged the Grantor shall:

 

  2.1 Payment and Performance of Obligations. Pay or cause to be paid and
perform all Obligations when due as provided in the Loan Documents.

 

  2.2 Legal Requirements. Promptly comply with and conform in all material
respects to all present and future laws, statutes, codes, ordinances, orders and
regulations and all covenants, restrictions and conditions which may be
applicable to the Grantor or to any of the Property (the “Legal Requirements”).

 

4



--------------------------------------------------------------------------------

  2.3 Impositions. Before interest or penalties are due thereon and otherwise
when due, the Grantor shall pay all taxes of every kind and nature, all charges
for any easement or agreement maintained for the benefit of any of the Property,
all general and special assessments (including, any condominium or planned unit
development assessments, if any), levies, permits, inspection and license fees,
all water and sewer rents and charges, and all other charges and liens, whether
of a like or different nature, imposed upon or assessed against the Grantor or
any of the Property (the “Impositions”). Within thirty (30) days after the
payment of any Imposition, the Grantor shall deliver to the Lender evidence
acceptable to the Lender of such payment. The Grantor’s obligations to pay the
Impositions shall survive the Lender’s taking title to the Property through
foreclosure, deed-in-lieu or otherwise.

 

  2.4 Maintenance of Security. Use, and permit others to use, the Property only
for such uses as permitted by applicable Legal Requirements and approved in
writing by the Lender. The Grantor shall keep the Property in good condition and
order and in a rentable and tenantable state of repair and will make or cause to
be made, as and when necessary, all repairs, renewals, and replacements,
structural and nonstructural, exterior and interior, foreseen and unforeseen,
ordinary and extraordinary. The Grantor shall not remove, demolish or alter the
Property nor commit or suffer waste with respect thereto, nor permit the
Property to become deserted or abandoned. The Grantor covenants and agrees not
to take or permit any action with respect to the Property that will in any
manner impair the security of this Deed of Trust.

 

3. Leases. The Grantor shall not (a) execute an assignment or pledge of the
Rents or the Leases other than in favor of the Lender; (b) accept any prepayment
of an installment of any Rents prior to thirty days before the due date of such
installment except advance deposits for banquets, conferences or similar
bookings in the ordinary course of the hotel and conference business; or (c)
enter into or amend any of the terms of any of the Leases without the Lender’s
prior written consent. Any or all leases or subleases of all or any part of the
Property shall be subject in all respects to the Lender’s prior written consent,
shall be subordinated to this Deed of Trust and to the Lender’s rights and,
together with any and all rents, issues or profits relating thereto, shall be
assigned at the time of execution to the Lender as additional collateral
security for the Obligations, all in such form, substance and detail as is
satisfactory to the Lender in its sole discretion.

 

4.

Due on Sale Clause. The Grantor shall not sell, convey or otherwise transfer any
interest in the Property (whether voluntarily or by operation of law), or agree
to do so, without the Lender’s prior written consent, including (a) any sale,
conveyance, assignment, or other transfer of (including installment land sale
contracts), or the grant of a security interest in, all or any part of the legal
or equitable title to the Property, except as otherwise permitted hereunder; or
(b) any sale, conveyance, assignment, or other transfer of, or the grant of a
security interest in, any membership interest in the Grantor, except in favor of
the Lender and except for any transfer of title to the Real Estate or any
transfer of a membership interest to one or of the Guarantors (as defined in the
Loan Agreement

 

5



--------------------------------------------------------------------------------

 

of even date herewith between Grantor and Lender (“Loan Agreement”)) or any
entity controlled 51% or more by one or more of the Guarantors, provided,
however that in connection with any such transfer, there exists no Event of
Default under this Deed of Trust and provided Lender is given advanced written
notice thereof by Grantor, and provided further, however, that the transfer of
ownership of the entirety of the Property shall be contingent upon the
transferee assuming the Obligations pursuant to an assignment and assumption
instrument reasonably satisfactory to Lender and Promus Hotels, Inc., shall
confirm in writing that the License Agreement between Promus Hotels, Inc., and
TRS and all of such proposed transferees rights thereunder will remain in full
force and effect, the Guarantors shall reaffirm their obligations under the
Guaranty and the Hazardous Substances Indemnity Agreement (as such documents are
defined in the Loan Agreement) and Grantor shall provide an endorsement to
Lender’s loan policy of title insurance confirming that such transfer did not
affect Lender’s rights and benefits under such policy. Upon any transfer
prohibited hereunder, Lender may, at its option, declare immediately due and
payable all Obligations upon such sale or transfer effected without Lender’s
prior written consent. However, Lender shall not exercise this option if such
exercise is prohibited by federal law or by Arizona law.

 

5. Insurance. The Grantor shall keep the Property continuously insured, in an
amount not less than the cost to replace the Property or an amount not less than
eighty percent (80%) of the full insurable value of the Property, whichever is
greater, against loss or damage by fire, with extended coverage and against
other hazards as the Lender may from time to time require. With respect to any
property under construction or reconstruction, the Grantor shall maintain
builder’s risk insurance. The Grantor shall also maintain comprehensive general
public liability insurance, in an amount of not less than Two Million Dollars
($2,000,000) per occurrence and Ten Million Dollars ($10,000,000) general
aggregate per location, which includes contractual liability insurance for the
Grantor’s obligations under the Leases, and worker’s compensation insurance. All
property and builder’s risk insurance shall include protection for continuation
of income for a period of twelve (12) months, in the event of any damage caused
by the perils referred to above. All policies, including policies for any
amounts carried in excess of the required minimum and policies not specifically
required by the Lender, shall be with an insurance company or companies
authorized to do business in the state of Arizona and satisfactory to the
Lender, shall be in form satisfactory to the Lender, shall meet all coinsurance
requirements of the Lender, shall be maintained in full force and effect, shall
be assigned to the Lender, with premiums prepaid, as collateral security for
payment of the Obligations, shall be endorsed with a standard mortgagee clause
in favor of the Lender and shall provide for at least thirty (30) days notice of
cancellation to the Lender. Such insurance shall also name the Lender as an
additional insured under the comprehensive general public liability policy and
the Grantor shall also deliver to the Lender a copy of the replacement cost
coverage endorsement.

 

6. Rights of Lender to Insurance Proceeds.

 

  6.1

In the event of any loss under any of said policies of insurance covering the
Property, Grantor shall give immediate written notice to the Lender, and the

 

6



--------------------------------------------------------------------------------

 

Lender may, but is not obligated to, make proof of loss if not made promptly by
Grantor. Any proceeds received from any policy of insurance shall be paid to
Lender and applied against the outstanding balance of principal, interest and
other charges due under the Obligations, provided, however, if (i) Grantor
desires to restore the Property to its prior good condition, (ii) no Event of
Default exists hereunder, (iii) the loan to value ratio of the Mortgaged
Premises and Collateral as restored will not be more than 65% (as may be
determined by independent appraisal satisfactory to Lender completed at
Grantor’s expense), (iv) any funds in excess of insurance proceeds necessary to
complete the restoration work in accordance with plans and specifications and
budgets as approved by the Lender shall have been deposited by Grantor with
Lender, (v) all insurance proceeds and any funds in excess thereof shall have
been deposited with Lender and the subject of appropriate pledge and/or security
agreement reasonably acceptable to Lender (pursuant to which Lender shall have a
first lien with respect to said funds), (vi) Promus Hotels, Inc. shall confirm
in writing that the License Agreement, dated as of February         , 2005 (the
“License Agreement”) and all of Borrower’s rights thereunder will remain in full
force and effect, (vii) TRS’s interest in the Property and all of Grantor’s
rights thereunder will remain in full force and effect, and (viii) Grantor shall
obtain confirmation from its insurance carrier that the proceeds of rental
interruption insurance sufficient to offset any abatement of rents during the
period of repair, reconstruction or restoration will be paid monthly; then the
insurance proceeds shall be held by Lender for restoration of the Property.
Lender shall disburse so much of the proceeds to the Grantor as restoration
progresses, equal to the cost of said restoration, and subject to reasonable
conditions, including the right of Lender to withhold up to ten percent (10%) of
said amount until completion, and the expiration of the period within which
mechanic’s and materialmen’s liens may be filed or until the receipt of
satisfactory evidence that no liens exist. Should the insurance proceeds be less
than the sum required to complete said restoration, Grantor shall deposit the
difference with the Lender, and its failure to do so shall constitute default
hereunder. Upon payment of such sum to the Lender, the same shall be held by
Lender in a mutually acceptable interest-bearing account until disbursement.
Should said proceeds, including the interest payable thereon, exceed the cost of
completing said restoration, any balance remaining shall be repaid to the
Grantor. Grantor shall pay to the Lender any reasonable expenses incurred by
Lender in making such disbursements and reasonable building inspections. Grantor
agrees to execute such further assignments of such proceeds and rights of action
as Lender may require.

 

  6.2 Applicable to Partial and Total Loss. In the event of a loss, as described
above, all proceeds and rights of action are hereby assigned to Lender. At its
option, in its own name, Lender shall be entitled to commence, appear in and
prosecute any action or proceedings or to make any compromise or settlement in
connection with any such loss. The payment to the Lender of such insurance
proceeds shall not cure or waive any default or notice of default hereunder.
Notwithstanding

 

7



--------------------------------------------------------------------------------

 

such total or partial loss, all payments under the Note and Loan Agreement shall
be made without reduction, modification or interruption and all applicable terms
and conditions of this Deed of Trust shall be applicable to Grantor without
modification or interruption.

 

7. Installments for Insurance, Taxes and Other Charges. Upon the Lender’s
request after the occurrence of an Event of Default, the Grantor shall pay to
the Lender monthly, an amount equal to one-twelfth (1/12) of the annual premiums
for the insurance policies referred to hereinabove and the annual Impositions
and any other item which at any time may be or become a lien upon the Property
(the “Escrow Charges”). The amounts so paid shall be used in payment of the
Escrow Charges so long as no Event of Default shall have occurred. No amount so
paid to the Lender shall be deemed to be trust funds, nor shall any sums paid
bear interest. The Lender shall have no obligation to pay any insurance premium
or Imposition if at any time the funds being held by the Lender for such premium
or Imposition are insufficient to make such payments. If, at any time, the funds
being held by the Lender for any insurance premium or Imposition are exhausted,
or if the Lender determines, in its sole discretion, that such funds will be
insufficient to pay in full any insurance premium or Imposition when due, the
Grantor shall promptly pay to the Lender, upon demand, an amount which the
Lender shall estimate as sufficient to make up the deficiency. Upon the
occurrence of an Event of Default, the Lender shall have the right, at its
election, to apply any amount so held against the Obligations due and payable in
such order as the Lender may deem fit, and the Grantor hereby grants to the
Lender a lien upon and security interest in such amounts for such purpose.

 

8. Condemnation. The Grantor, immediately upon obtaining knowledge of the
institution of any proceedings for the condemnation or taking by eminent domain
of any of the Property, shall notify the Lender of the pendency of such
proceedings. The Lender may participate in any such proceedings and the Grantor
shall deliver to the Lender all instruments requested by it to permit such
participation. Any award or compensation for property taken or for damage to
property not taken, whether as a result of such proceedings or in lieu thereof,
is hereby assigned to and shall be received and collected directly by the
Lender, and any award or compensation shall be applied as insurance proceeds are
applied.

 

9. Environmental Matters.

 

  9.1 For purposes of this Section 9, the term “Environmental Laws” shall mean
all federal, state and local laws, regulations and orders, whether now or in the
future enacted or issued, pertaining to the protection of land, water, air,
health, safety or the environment. The term “Regulated Substances” shall mean
all substances regulated by Environmental Laws, or which are known or considered
to be harmful to the health or safety of persons, or the presence of which may
require investigation, notification or remediation under the Environmental Laws.
The term “Contamination” shall mean the discharge, release, emission, disposal
or escape of any Regulated Substances into the environment.

 

8



--------------------------------------------------------------------------------

  9.2 The Grantor represents and warrants (i) that to its knowledge based solely
upon that certain environmental assessment delivered by Grantor to Lender in
connection with the Loan (“Assessment”), no Contamination is present at, on or
under the Property and that no Contamination is being or has been emitted onto
any surrounding property; (ii) that to its knowledge based solely upon the
Assessment, all operations and activities on the Property have been and are
being conducted in accordance with all Environmental Laws, and the Grantor has
all permits and licenses required under the Environmental Laws; (iii) that to
its knowledge based solely upon the Assessment, no underground or aboveground
storage tanks are or have been located on or under the Property; and (iv) to its
knowledge, no legal or administrative proceeding is pending or threatened
relating to any environmental condition, operation or activity on the Property,
or any violation or alleged violation of Environmental Laws. These
representations and warranties shall be true as of the date hereof, and shall be
deemed to be continuing representations and warranties which must remain true,
correct and accurate during the entire duration of the term of this Deed of
Trust.

 

  9.3 The Grantor shall ensure, at its sole cost and expense, that the Property
and the conduct of all operations and activities thereon comply and continue to
comply with all Environmental Laws. The Grantor shall notify the Lender promptly
and in reasonable detail in the event that the Grantor becomes aware of any
violation of any Environmental Laws, the presence or release of any
Contamination with respect to the Property, or any governmental or third party
claims relating to the environmental condition of the Property or the conduct of
operations or activities thereon. The Grantor also agrees not to permit or allow
the presence of Regulated Substances on any part of the Property, except for
those Regulated Substances (i) which are used in the ordinary course of the
Grantor’s business, but only to the extent they are in all cases used in a
manner which complies with all Environmental Laws; and (ii) those Regulated
Substances which are naturally occurring on the Property. The Grantor agrees not
to cause, allow or permit the presence of any Contamination on the Property.

 

  9.4

The Trustees and the Lender shall not be liable for, and the Grantor shall
indemnify, defend and hold the Trustees and the Lender and all the officers,
directors, employees and agents of the Trustees and the Lender and all of their
respective successors and assigns harmless from and against all losses, costs,
liabilities, damages, fines, claims, penalties and expenses (including
reasonable attorneys’, consultants’ and contractors’ fees, costs incurred in the
investigation, defense and settlement of claims, as well as costs incurred in
connection with the investigation, remediation or monitoring of any Regulated
Substances or Contamination) that the Trustees and Lender may suffer or incur
(including as holder of the Deed of Trust, as mortgagee in possession or as
successor in interest to the Grantor as owner of the Property by virtue of a
power of sale, foreclosure or acceptance of a deed in lieu of foreclosure) as a
result of or in connection with (i) any Environmental Laws (including the
assertion that any lien existing or arising pursuant to any Environmental Laws
takes priority over the lien of the

 

9



--------------------------------------------------------------------------------

 

Deed of Trust); (ii) the breach of any representation, warranty, covenant or
undertaking by the Grantor in this Section 9; (iii) the presence on or the
migration of any Contamination or Regulated Substances on, under or through the
Property; or (iv) any litigation or claim by the government or by any third
party in connection with the environmental condition of the Property or the
presence or migration of any Regulated Substances or Contamination on, under, to
or from the Property. Notwithstanding the above or anything contained in this
Deed of Trust or any other loan documents executed in connection with this Deed
of Trust to the contrary, the indemnities provided for herein shall not apply to
any hazardous materials or contaminants that are initially placed or first
arising or created on, in or under the Property after the date Lender or any of
its affiliates or third parties that take title to the Property at a foreclosure
sale, a sale pursuant to a power of sale, or by deed in lieu of foreclose or
otherwise.

 

  9.5 Upon the Lender’s request, the Grantor shall execute and deliver an
Environmental Indemnity Agreement satisfactory in form and substance to the
Lender, to more fully reflect the Grantor’s representations, warranties,
covenants and indemnities with respect to the Environmental Laws.

 

10. Inspection of Property. The Trustees and the Lender or their agents shall
have the right to enter the Property at any reasonable hour for the purpose of
inspecting the order, condition and repair of the buildings and improvements
erected thereon, as well as the conduct of operations and activities on the
Property. The Trustees and the Lender or their employees, agents and consultants
may for good cause enter the Property upon prior written notice to the Grantor,
to conduct any and all environmental testing deemed appropriate by the Lender in
its sole but reasonable discretion. The environmental testing shall be
accomplished by whatever means the Lender may deem appropriate, including the
taking of soil samples and the installation of ground water monitoring wells or
other intrusive environmental tests. The Grantor shall provide the Trustees, the
Lender and their employees, agents and consultants reasonable rights of access
to the Property as well as such information about the Property and the past or
present conduct of operations and activities thereon as the Trustees or the
Lender shall reasonably request.

 

11.

Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” hereunder: (a) any Event of Default (as
defined in any of the Obligations); (b) any default under any of the Obligations
that does not have a defined set of “Events of Default” and the lapse of any
notice or cure period provided in such Obligations with respect to such default;
(c) demand by the Lender under any of the Obligations that have a demand
feature; (d) the failure by the Grantor to perform any of its obligations under
this Deed of Trust or under any Environmental Indemnity Agreement executed and
delivered pursuant to Section 9(e) hereof; (e) falsity, inaccuracy or material
breach by the Grantor of any written warranty, representation or statement made
or furnished to the Lender by or on behalf of the Grantor; (f) an uninsured
material loss, theft, damage, or destruction to any of the Property, or the
entry of any judgment against the Grantor or any lien against or the making of
any levy, seizure or attachment of or on the Property; (g) the failure of the
Lender to have a lien on the

 

10



--------------------------------------------------------------------------------

 

Property with the priority required under Section 1; (h) any indication or
evidence received by the Lender that the Grantor may have directly or indirectly
been engaged in any type of activity which, in the Lender’s discretion, might
result in the forfeiture of any property of the Grantor to any governmental
entity, federal, state or local; (i) foreclosure proceedings are instituted
against the Property upon any other lien or claim, whether alleged to be
superior or junior to the lien of this Deed of Trust; or (j) the failure by the
Grantor to pay any Impositions as required under Section 2(c), or to maintain in
full force and effect any insurance required under Section 5.

 

12. Remedies. If an Event of Default occurs and continues beyond any applicable
notice and cure period, the Lender may, acting alone or together with or through
the Trustees or any agents or attorneys at the Lender’s option and without
demand, notice or delay, do one or more of the following:

 

  12.1 Acceleration. The Lender may declare that all sums payable under the Loan
Documents are immediately due and payable in full, whereupon all such sums shall
be immediately due and payable in full regardless of any installment payment
provisions, maturity date, or other terms and conditions of any Loan Document.

 

  12.2 Enter, Manage, Control. The Lender may enter upon the Land and
Improvements, exclude the Grantor, and anyone claiming by, through or under
Grantor, from the Land and Improvements, exercise all rights and powers of the
Grantor with respect to the Property, and collect all Rents or other income
thereof.

 

  12.3 Exercise Rights as Secured Party. The Lender may exercise all of the
rights and remedies of a secured party under the Arizona Uniform Commercial
Code. The Grantor waives any notice of disposition of any personal property,
provided to the extent any such notice is required and cannot be waived, the
Grantor agrees that such notice shall be deemed reasonable and shall fully
satisfy any requirement for notice if such notice is mailed, postage prepaid, to
Grantor at least ten (10) days before the time of disposition. Any sale of any
personal property may be made in conjunction with any state of the real
property.

 

  12.4 Sell Pursuant to Power of Sale. To the extent permitted by applicable law
Grantor hereby waives any and all rights to have the property marshaled. The
Lender may take possession of and sell the Property at such time and place,
subject to such leases, contracts and other interests as the Lender may elect,
and in accordance with such procedures as may be required or permitted by
applicable law. The Grantor hereby authorizes and empowers the Trustees to take
possession and sell (or in the case of any default of any purchaser to resell)
the Property as aforesaid. This power of sale shall not be exhausted in the
event any proceeding is dismissed before all Obligations are satisfied in full.

 

  12.5

Other Proceedings. The Lender may proceed by suit or suits at law or in equity
or by any other appropriate remedy to protect and enforce the rights of the
Trustees

 

11



--------------------------------------------------------------------------------

 

and Lender, whether for the specific performance of any covenant or agreement
contained in the Loan Documents, or in aid of the execution of any power therein
granted, or to foreclose this Deed of Trust, or to sell the Property under the
judgment or decree of a court or courts of competent jurisdiction, or otherwise.

 

  12.6 Appointment of Receiver. The Lender may, as a matter of right, without
notice to the Grantor, without regard to the adequacy of the security and
whether incidental to a proposed sale of the Property or otherwise, seek the
immediate appointment of a receiver of the Property and of the Rents and Leases,
with all such powers as the court making such appointment shall confer, and the
earnings, revenues, rents, issues and profits and other income thereof or
therefrom are hereby assigned to the Trustees as additional security under this
Deed of Trust.

 

  12.7 Insurance Policies. Beneficiary shall have the right upon an Event of
Default, but not the obligation, to assign all of Grantor’s right, title and
interest in and to all policies of insurance on the Property and any unearned
premiums paid on such insurance to any receiver or any purchaser of the Property
at a foreclosure sale, and Grantor hereby appoints Lender as attorney in fact to
assign and transfer such policies.

 

  12.8 Rights of Trustees. Trustees shall have all of the rights and duties of
Lender as set forth in this section.

 

13. Powers and Obligations of Trustees. The following provisions relating to the
powers and obligations of Trustees are part of this Deed of Trust.

 

  13.1 Powers of Trustees. In addition to all powers of Trustees arising as a
matter of law, Trustees shall have the power to take the following actions with
respect to the Property upon the written request of Lender and Grantor: (a) join
in preparing and filing a map or plat of the Real Property, including the
dedication of streets or other rights to the public; (b) join in granting any
easement or creating any restriction on the Real Property; and (c) join in any
subordination or other agreement affecting this Deed of Trust or the interest of
Lender under this Deed of Trust.

 

  13.2 Obligations to Notify. Trustees shall not be obligated to notify any
other party of a pending sale under any other trust deed or lien, or of any
action or proceeding in which Grantor, Lender, or Trustees shall be a party
unless the action or proceeding is brought by Trustees.

 

  13.3 Trustees. Trustees shall meet all qualifications required for Trustees
under applicable law. In addition to the rights and remedies set forth above,
with respect to all or any part of the Property, the Trustees shall have the
right to foreclose by notice and sale, and Lender shall have the right to
foreclose by judicial foreclosure, in either case in accordance with and to the
full extent, provided by applicable law.

 

12



--------------------------------------------------------------------------------

14. Lender May Bid. Upon any sale made by virtue of this Deed of Trust, the
Lender may bid for and acquire the Property or any part thereof, and may make
settlement for the purchase price by crediting to the Obligations the net sales
price after deducting therefrom the Lender’s Expenses, together with interest at
the default rate provided in the Note (the “Default Rate”), and any other sums
which Lender is authorized to deduct under this Deed of Trust and applicable
law.

 

15. Expenses. The performance of each and every obligation on the Grantor’s part
under the Loan Documents shall be at the sole expense of the Grantor, and
neither the Lender nor the Trustees shall have any obligation for any such
expenses. In addition to any other amounts required to be paid by the Grantor
under the Loan Documents or with respect to the Property, the Grantor shall pay
the following (collectively called the “Expenses”): (a) all filing, registration
and recording costs and fees and all federal, state, county and municipal stamp
taxes and other taxes, duties, imposts, assessments and charges in connection
with the recordation or filing of any Loan Documents or related instruments, and
any documents in connection with any foreclosure, deed in lieu of foreclosure or
other dispositions of the Property following an Event of Default; (b) all fees,
costs and expenses incident to any foreclosure, deed in lieu of foreclosure or
other disposition of the Property pursuant to exercise by the Lender and/or
Trustees of their rights and remedies upon any Event of Default, including but
not limited to in case of foreclosure, a commission on the total amount of the
Obligations equal to one-half (1/2) of the percentage allowed as commissions to
trustees making sales under similar circumstances in the jurisdiction where the
Land and Improvements, or any portion thereof, are located; (c) all costs and
expenses in connection with the development, construction, management,
operation, maintenance, repair and replacement of the Property; and (d) all
other costs and expenses included as part of the Obligations (as defined above).
All Expenses paid or incurred by the Lender or Trustees shall be reimbursed by
the Grantor to the Lender on demand (provided no such demand shall be required
if an Event of Default has occurred), shall bear interest at the Default Rate
from the date of demand (or the date an Event of Default occurs if no demand has
been made) until paid, and shall, together with such interest, constitute part
of the Obligations.

 

16. Application of Proceeds. The proceeds of any sale made by virtue of this
Deed of Trust, together with any other sums which then may be held by the
Trustees or Lender hereunder, shall be applied to the Expenses and the
Obligations in such order as the Lender shall determine in its exclusive
discretion.

 

17. Lender’s Right to Protect Security. The Trustees and Lender are hereby
authorized to do any one or more of the following, irrespective of whether an
Event of Default has occurred: (a) appear in and defend any action or proceeding
purporting to affect the security hereof or the rights or powers of the Trustees
or the Lender hereunder; (b) purchase such insurance policies covering the
Property as the Lender may elect if the Grantor fails to maintain the insurance
coverage required hereunder; and (c) take such action as the Trustees or the
Lender may determine to pay, perform or comply with any Impositions or Legal
Requirements, to cure any Events of Default and to protect its security in the
Property.

 

13



--------------------------------------------------------------------------------

18. Appointment of Lender as Attorney-in-Fact. The Lender, or any officer of the
Lender, is hereby irrevocably appointed attorney-in-fact for the Grantor
(without requiring any of them to act as such), such appointment being coupled
with an interest, to do any or all of the following: (a) collect the Rents after
the occurrence of an Event of Default; (b) settle for, collect and receive any
awards payable under Section 8 (Condemnation) from the authorities making the
same; and (c) execute, deliver and file such financing statements and other
instruments as the Lender may require in order to perfect and maintain its
security interest under the Uniform Commercial Code on any portion of the
Property.

 

19. Certain Waivers. Grantor hereby waives (a) any appointment, valuation, stay,
extension or redemption laws now or hereafter in force which could prevent or
hinder the enforcement or foreclosure of the lien of this Deed of Trust, or the
absolute sale of the Property, or the final or absolute putting into possession
thereof, immediately after such sale, of the purchaser thereof, (b) any claim
against the Lender or Trustees for any entry on the Land or Improvements, and
(c) any and all right to have the estates comprised in the security created
hereby marshaled upon any foreclosure of the lien of this Deed of Trust and
agrees that the Trustees, or any court having jurisdiction to foreclose such
lien, may sell the Property as an entirety or in such one or more parcels as
they may deem appropriate. The Grantor hereby waives and releases all benefit
that might accrue to the Grantor by virtue of any present or future law
exempting the Property, or any part of the proceeds arising from any sale
thereof, from attachment, levy or sale on execution, or providing for any stay
of execution, exemption from civil process or extension of time for payment,
and, unless specifically required herein, all notices of the Grantor’s default
or of the Lender’s election to exercise, or the Lender’s actual exercise of any
option under this Deed of Trust or any other Loan Document.

 

20. Rights of Lender, Trustees Cumulative. Each right, power and remedy of the
Lender or Trustees provided in the Loan Documents shall be in addition to every
other right, power or remedy, and the exercise or beginning of the exercise by
the Lender or Trustees of any one or more of such rights, powers or remedies
shall not preclude the simultaneous or later exercise by the Lender or Trustees
of any or all such other rights, powers or remedies.

 

21. Trustees’ Liability; Powers. The Trustees shall not be obligated to perform
any act required of them hereunder unless requested by the Lender in writing and
the Trustees are indemnified against all loss, cost, liability and expense. The
Trustees shall be protected in acting upon any document believed by them to be
genuine and shall not have any liability hereunder except for willful misconduct
or gross negligence. The Trustees may at any time consult with counsel, and any
opinion of counsel shall be full and complete authorization and protection in
respect of any action taken or not taken by Trustees in accordance with such
opinion of counsel. Trustees shall be vested with all powers of trustees under
deeds of trust covering real property in the state of Arizona. The Trustees may
act hereunder jointly, or either Trustee may act separately, and each Trustee
shall have full power to exercise all powers and discretions herein granted to
the Trustees without the joinder of any other Trustee.

 

14



--------------------------------------------------------------------------------

22. Substitution of Trustees. From time to time, by a deed of appointment and/or
substitution, the Lender may appoint another trustee or trustees to act in the
place and stead of the Trustees or either of them or any successor to either of
them. A writing recorded pursuant to the provisions of this Section shall be
conclusive proof of the proper substitution of a new trustee. Any Trustee may
resign by sending a written resignation to the Lender.

 

23. Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder must be in writing and will be
effective upon receipt to the Grantor, the Trustees or the Lender. Such notices
and other communications may be hand-delivered, sent by facsimile transmission
with confirmation of delivery and a copy sent by first-class mail, or sent by
nationally recognized overnight courier service, to a party’s address set forth
above or to such other address as the Grantor, the Trustees or the Lender may
give to the other in writing for such purpose. For notice purposes, Grantor
agrees to keep Lender and Trustees informed at all times of Grantor’s current
address.

 

24. Further Acts. The Grantor will, at the cost of the Grantor, and without
expense to the Lender, do, execute, acknowledge and deliver all and every such
further acts, deeds, conveyances, mortgages, assignments, notices of assignment,
transfers and assurances as the Lender shall, from time to time, require for the
better assuring, conveying, assigning, transferring or confirming unto the
Lender the property and rights hereby mortgaged, or which Grantor may be or may
hereafter become bound to convey or assign to the Lender, or for carrying out
the intent of or facilitating the performance of the terms of this Deed of Trust
or for filing, registering or recording this Deed of Trust.

 

25. Changes in the Laws Regarding Taxation. If any law is enacted or adopted or
amended after the date of this Deed of Trust which deducts the Obligations from
the value of the Property for the purpose of taxation or which imposes a tax,
either directly or indirectly, on the Grantor or the Lender’s interest in the
Property, the Grantor will pay such tax, with interest and penalties thereon, if
any.

 

26. Documentary Stamps. If at any time the United States of America, any State
thereof or any subdivision of any such State shall require revenue or other
stamps to be affixed to the Note or this Deed of Trust, or impose any other tax
or charge on the same, the Grantor will pay for the same, with interest and
penalties thereon, if any.

 

27. Preservation of Rights. No delay or omission on the part of the Lender or
the Trustees to exercise any right or power arising hereunder will impair any
such right or power or be considered a waiver of any such right or power, nor
will the Lender’s action or inaction impair any such right or power. The
Lender’s and Trustees’ rights and remedies hereunder are cumulative and not
exclusive of any other rights or remedies that they may have under other
agreements, at law or in equity. The Lender and the Trustees may exercise any
one or more of its rights and remedies without regard to the adequacy of its
security.

 

15



--------------------------------------------------------------------------------

28. Illegality. In case any one or more of the provisions contained in this Deed
of Trust should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

 

29. Changes in Writing. No modification, amendment or waiver of any provision of
this Deed of Trust nor consent to any departure by the Grantor therefrom will be
effective unless made in a writing signed by the Lender, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice to or demand on the Grantor in any case will entitle the
Grantor to any other or further notice or demand in the same, similar or other
circumstance.

 

30. Entire Agreement; No Merger. This Deed of Trust (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, by and
among the Grantor, the Trustees and the Lender with respect to the subject
matter hereof. There shall be no merger of the interest or estate created by
this Deed of Trust with any other interest or estate in the Property at any time
held by or for the benefit of Lender in any capacity, without the written
consent of Lender.

 

31. Survival of Certain Provisions. This Deed of Trust will be binding upon and
inure to the benefit of the Grantor, the Trustees and the Lender and their
respective heirs, executors, administrators, successors and assigns; provided,
however, that the Grantor may not assign this Deed of Trust in whole or in part
without the prior written consent of the Lender and the Lender at any time may
assign this Deed of Trust in whole or in part; and provided, further, that the
rights and benefits under the Paragraphs entitled “Environmental Matters”,
“Inspection of Property” and “Indemnity” shall also inure to the benefit of any
persons or entities who acquire title or ownership of the Property from or
through the Trustees or the Lender or through action of the Trustees or the
Lender (including a foreclosure, or trustee’s, sheriff’s or judicial sale). The
provisions of Paragraphs entitled “Environmental Matters”, “Inspection of
Property” and “Indemnity” shall survive the termination, satisfaction or release
of this Deed of Trust, the foreclosure of this Deed of Trust or the delivery of
a deed in lieu of foreclosure.

 

32. Interpretation. In this Deed of Trust, the singular includes the plural and
the plural the singular; references to statutes are to be construed as including
all statutory provisions consolidating, amending or replacing the statute
referred to; the word “or” shall be deemed to include “and/or”, the words
“including”, “includes” and “include” shall be deemed to be followed by the
words “without limitation” and references to sections or exhibits are to those
of this Deed of Trust unless otherwise indicated. Section headings in this Deed
of Trust are included for convenience of reference only and shall not constitute
a part of this Deed of Trust for any other purpose. If this Deed of Trust is
executed by more than one party as Grantor, the obligations of such persons or
entities will be joint and several.

 

16



--------------------------------------------------------------------------------

33. Indemnity. The Grantor agrees to indemnify each of the Trustees, the Lender,
and their directors, officers and employees and each legal entity, if any, who
controls the Trustees or the Lender (the “Indemnified Parties”) and to hold each
Indemnified Party harmless from and against any and all claims, damages, losses,
liabilities and expenses (including all fees and charges of internal or external
counsel with whom any Indemnified Party may consult and all expenses of
litigation or preparation therefor) which any Indemnified Party may incur or
which may be asserted against any Indemnified Party in connection with or
arising out of the matters referred to in this Deed of Trust or in the other
Loan Documents by any person, entity or governmental authority (including any
person or entity claiming derivatively on behalf of the Grantor), whether (a)
arising from or incurred in connection with any breach of a representation,
warranty or covenant by the Grantor, or (b) arising out of or resulting from any
suit, action, claim, proceeding or governmental investigation, pending or
threatened, whether based on statute, regulation or order, or tort, or contract
or otherwise, before any court or governmental authority, which arises out of or
relates to this Deed of Trust, any other Loan Document, or the use of the
proceeds of the Loan; provided, however, that the foregoing indemnity agreement
shall not apply to claims, damages, losses, liabilities and expenses solely
attributable to an Indemnified Party’s gross negligence or willful misconduct.
The indemnity agreement contained in this Section shall survive the termination
of this Deed of Trust, payment of any Loan and assignment of any rights
hereunder. The Grantor may participate at its expense in the defense of any such
action or claim.

 

34. Governing Law and Jurisdiction. This Deed of Trust has been delivered to and
accepted by the Lender and will be deemed to be made in the State where the
Lender’s office indicated above is located. THIS DEED OF TRUST WILL BE
INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE GRANTOR AND THE LENDER
DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE LENDER’S OFFICE
INDICATED ABOVE IS LOCATED, EXCEPT THAT THE LAWS OF THE STATE WHERE THE PROPERTY
IS LOCATED (IF DIFFERENT FROM THE STATE WHERE SUCH OFFICE OF THE LENDER IS
LOCATED) SHALL GOVERN THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS
CREATED HEREUNDER ON THE PROPERTY OR ANY INTEREST THEREIN. The Grantor hereby
irrevocably consents to the exclusive jurisdiction of any state or federal court
in the county or judicial district where the Lender’s office indicated above is
located; provided that nothing contained in this Deed of Trust will prevent the
Lender from bringing any action, enforcing any award or judgment or exercising
any rights against the Grantor individually, against any security or against any
property of the Grantor within any other county, state or other foreign or
domestic jurisdiction. The Grantor acknowledges and agrees that the venue
provided above is the most convenient forum for both the Lender and the Grantor.
The Grantor waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Deed of Trust.

 

35.

Lender, Trustees Have No Liability. Neither the Lender nor the Trustees shall
have any liability whatsoever to the Grantor or any other person for the
performance or non-performance by the Grantor under any lease, contract, permit,
lien or other agreement or obligation of the Grantor with respect to the
Property. No approval, waiver or other

 

17



--------------------------------------------------------------------------------

 

action or inaction by the Lender or Trustees with respect to any such matter
shall render the Lender or Trustees liable in any way to the Grantor or any
other person.

 

36. Waiver of Homestead Exemption. Grantor hereby releases and waives all rights
and benefits of the homestead exemption laws of the State of Arizona as to all
indebtedness secured by this Deed of Trust.

 

37. WAIVER OF JURY TRIAL. THE GRANTOR IRREVOCABLY WAIVES ANY AND ALL RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE
RELATING TO THIS DEED OF TRUST, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
DEED OF TRUST OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE
GRANTOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

 

The Grantor acknowledges that it has read and understood all the provisions of
this Deed of Trust, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

18



--------------------------------------------------------------------------------

Exhibit 10.23

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

EHP PHOENIX SUITES, LLC

an Arizona limited liability company

By:  

/s/ J. William Blackham, III

   

J. William Blackham, III

   

President & CEO

 

PHOENIX SUITES TRS, INC.,

a Maryland corporation

By:  

/s/ J. William Blackham, III

   

J. William Blackham, III

   

President & CEO

 

SEALED AND DELIVERED IN THE PRESENCE OF:

                 

Print Name:

          Print Name:    

Title:

          Title:                                

 

COMMONWEALTH OF KENTUCKY)

                                                              )SS:

COUNTY OF                                      )

 

Before me, a Notary Public in and for said County and State, personally appeared
J. William Blackham, III, President & CEO of EHP PHOENIX SUITES, LLC, a limited
liability company organized and existing under the laws of the State of Arizona
and PHOENIX SUITES TRS, INC., a Maryland corporation, who acknowledged the
execution of the foregoing Deed of Trust for and on behalf of said limited
liability company and corporation, and who, has been duly sworn, stated that the
representations therein contained are true.

 

Witness my hand and Notarial Seal this              day of                     ,
2005.

 

  Print Name:___________________, a notary Public Residing in
___________________ County, Indiana My Commission Expires: _____________________

 

19



--------------------------------------------------------------------------------

 

Exhibit 10.23

 

EXHIBITS

 

A. Legal Description

 

B. Permitted Encumbrances

 

20



--------------------------------------------------------------------------------

 

Exhibit A

 

Legal Description

 

21



--------------------------------------------------------------------------------

 

Exhibit B

 

Permitted Encumbrances

 

Those exceptions listed on the Title Commitment delivered by Grantor to Lender
in connection with the execution of this Instrument.

 

22